Case 8:19-cv-01314-PJM Document 1-2 Filed 05/03/19 Page 1 of 2

From: Andrew G. Scott
To: Benjamin Byler; Ben Brieschke; Lorgi Mitchell
Ce: Edmund J, O"Meally; Kambon.R.. Willams
Subject: RE: Inmate Deonte Carraway (Register Number 61899-037)
Date: Tuesday, April 23, 2019 12:23:25 PM
Attachments: imageQQ2.png
image003.png
image004. png

imagee3ea62.PNG
i 2
imageSad871.PNG

Thank you for the prompt response,

Andrew G. Scott

Member

Pessin Katz Law, P.A. (PK Law)

901 Dulaney Vailey Road [ Suite 500 | Towson, MD | 21204

Direct Dial: (410) 339-6744 | Mobile: (443) 824-8952 | Fax: {410} 8325627

 

AScott@pklaw.com | Attorney Bio | About Us
lca
ea

From: Benjamin Byler [mailto:bbyler@bop.govj
Sent: Tuesday, April 23, 2019 12:02 PM

To: Ben Brieschke <BBrieschke@bop.gov>; Lorri Mitchell <l1mitchell@bop.gov>; Andrew G. Scott
<AScott @ pklaw.com>

Ce: Edmund J. O'Meally <eomeally@pklaw.com>; Kambon R. Williams <kwilllams@pklaw.com>
Subject: RE: Inmate Deonte Carraway (Register Number 61899-037)

| have spoken to this inmate, and he has refused the legal cali,

>>> "Andrew G. Scott" <AScott@pklaw.com> 4/23/2019 7:11 AM >>>
Mz. Byler, Mr. Brieschke, and Ms. Mitchell,

I'm sorry to bother you again, but as it turns out Mr. Carraway was recently served (or will
soon be served) with Complaints in two other “new” cases: Jane Doe #12, individually and as
parent and next friend of John Doe #9, a minor, which is pending in the Circuit Court for Prince
George’s County, Maryland, Case No. CAL 19-03970; and Jane Doe #13, individually and as
parent and next friend of John Doe #10, a minor, which is pending in the Circuit Court for
Prince George’s County, Maryland, Case No. CAL 19-03979. T represent the Board of
Education of Prince George’s County, one of the other several defenclants, in these cases.

Ud like to speak with Inmate Carraway about whether he will consent to removing the cases
to federal court.

Please let me know if Inmate Carraway is willing to speak with me on the telephone about
this matter.

 

 

 
Case 8:19-cv-01314-PJM Document 1-2 Filed 05/03/19 Page 2 of 2

Thank you.

Andrew G. Scott

Member

Pessin Katz Law, P.A. (PK Law)

901 Dulaney Valley Road | Suite 500 | Towson, MD | 21204

Direct Dial: (410) 339-6744 | Mobile: {443} 824-8952 | Fax: (410) 8325627
AScott@pklaw.com | Attorney Bio | About Us

 

 
